DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
SPECIES A (Figure 3) – Propulsion system formed of a main propulsion engine, a supplementary propulsion unit and a power transmission subsystem, wherein the supplementary propulsion unit is a fan unit that is not an engine, and wherein the power transmission subsystem is a mechanical torque transmission pathway with a clutch (Fig. 3, ¶¶0034-0043). 
SPECIES B (Figure 3 variant, ¶0044) – Propulsion system formed of a main propulsion engine, a supplementary propulsion unit and a power transmission subsystem, wherein the supplementary propulsion unit is a fan unit that is not an engine, and wherein the power transmission subsystem is a electro-mechanical pathway with a generator driven by the main engine to electrically power the supplementary propulsion unit (¶0044; see also Fig. 3, ¶¶0034-0043). 
SPECIES C (Figure 3 variant, ¶0044) – Propulsion system formed of a main propulsion engine and a supplementary propulsion unit, wherein the supplementary propulsion unit is a gas turbine engine that does not utilize power transmission subsystem (¶0045; see also Fig. 3, ¶¶0034-0043). 
The species are independent or distinct because they form mutually exclusive propulsion systems, as set forth above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-5, 12 and 14 appear generic.

There is a search and/or examination burden for the patentably distinct species as set forth above. Pursuant to MPEP § 808.02, there would be a serious burden on the examiner if restriction/election were not required. Specifically, the species require a different field of search. It is necessary to employ different search strategies, queries, and/or search terms, such that a search for one of the species is not likely to result in finding art pertinent to the other(s). Further, the prior art applicable to one species would not likely be applicable to another species. Even if all searches were coextensive, which is not the case, applying additional reference material and/or providing further discussion for each additional species examined, including prior art and non-prior art issues, would present a serious burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083

DATE 
September 21, 2021
/JASON H DUGER/Primary Examiner, Art Unit 3741